In re: Cylyce Eidson Craig applying for extraordinary writs and for rule to show cause and/or leave to file an alternative writ of habeas corpus. Parish of Calcasieu.
Writ granted in part and denied in part. The mother may file a writ of habeas corpus in Calcasieu Parish. Previous orders of this court do not prevent relator from filing petition for habeas corpus in Calcasieu Parish or other court of proper venue. See La.Code Civ.P., Arts. 3821-3831, Stelly v. Montgomery, 347 So.2d 1145 (La.1977).